DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed November 2, 2020. Claims 1, 3, 4, 6-10, 12, 13, and 15-20 have been amended. Claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed November 2, 2020 have been fully considered but they are not persuasive.
Regarding the rejection under 35 U.S.C. § 101, Applicant submits that “the Present Application is directed to the practical application of determining relevance on a per-user basis for a number of tasks in a task list, and then transmitting personalized subsets of relevant tasks of the tasks list to users’ client devices for presentation and interaction by the users…The recited claims include a ‘client device’ associated with the user and an ‘interface’ which ‘presents the task list and manages interactions between the client device and the task list.’” (Page 13 of Applicant’s response) Applicant has not persuasively explained how the client device and interface integrate the judicial exception into a practical application. As pointed out in the rejection, the additional elements (including the client device and interface) are used as generic components to implement the abstract ideas at a high level of generality. Furthermore, evidence has been providing to show that functions corresponding to receiving, storing, and/or outputting data (as claimed) have been recognized by the courts as well-understood, 
The arguments regarding the rejection under 35 U.S.C. § 103 are deemed to be moot since new grounds of rejection are applied below, responsive to Applicant’s claim amendments.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter, namely the limitation “transmitting each subset of the task list with the previous relevance scores to the respective client device of the respective user in response to determining a timing relevance condition falls within a predefined threshold, wherein the timing relevance condition indicates an amount of time between a subsequent request received from the same user and the respective request received from the respective user.” See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Proper antecedent basis should be provided for all claim limitations, including the one cited above, without introducing new matter into the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 10, and 19 have been amended to recite “wherein the relevance conditions are defined at design time…” While the original disclosure explains that the developers can define a relevance condition (Specification: ¶ 28), “at design time” implies more of a temporal limitation. The Specification simply describes who defined the relevance condition and not necessarily when the relevance condition is defined; therefore, this amendment constitutes new matter. The dependent claims inherit the same rejection.
Claims 7 and 16 have been amended to recite “transmitting each subset of the task list with the previous relevance scores to the respective client device of the respective user in response to determining a timing relevance condition falls within a predefined threshold, wherein the timing relevance condition indicates an amount of time between a subsequent request received from the same user and the respective request received from the respective user.” There is no discussion of a timing relevance condition, much less one indicating an amount of time between a subsequent request 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to “a personalized task ranking system based on task context and user attributes” (Spec: ¶ 1) without significantly more.

Step
Analysis
1: Statutory Category?
Yes – Process (claims 1-9), Article of Manufacture (claims 10-18), Apparatus (claims 19-20)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims generate a task list, receive requests from users, identify attributes associated with each of the users, identify relevance conditions corresponding to tasks in the task list, define the relevance conditions at design time for each of the tasks and describe a relationship between the context attributes and user attributes, evaluate relevance conditions for each task and the user attributes of the users, generate relevance scores for each task based on the evaluating for each user, transmit a subset of tasks and relevance score to each respective user, and details thereof. 
These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of managing personal behavior and following rules or instructions). The data gathering and decision-making can be performed in the human mind and/or with the use of pen and paper (i.e., they are mental processes). The tasks are managed for human users; therefore, the claims also organize human activity. The generation of a relevance score is an example of a mathematical concept. Defining relevance conditions at design time is another example of a mental process (e.g., as a human user’s decision regarding how to program rules at design time) and organizing human activity (e.g., as an instruction to a human user to program rules at design time). The dependent claims further recite details of the abstract ideas. User information may be authenticated (as seen in claims 4-5 and 13-14), which is also an example of making a decision (i.e., a mental process) and of managing humans (i.e., organizing human activity).
2A – Prong 2: Integrated into a Practical Application?
No – The process claims include a workflow management system, interfaces, and a client devices. The article of manufacture claims include a non-transitory computer-readable medium, computer-readable instructions executable by a computer in conjunction with a workflow management system, interfaces, and client devices. The apparatus claims include a workflow management system comprising an authentication engine, a relevance score engine, a task list instance generator, at least one processor, and a memory. The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 19-27, 30, 43-49, 70).
The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity.
2B: Claim(s) Provide(s) an 

MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-11, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakhayi Ashtiani et al. (US 2016/0321560).
[Claim 1]	Nakhayi Ashtiani discloses a computer-implemented method performed by one or more processors (¶ 116), the method comprising:
generating, by a workflow management system, a tasks list, the task list (¶¶ 26, 29, 33-34 – Work opportunities, including tasks, are defined and set up; ¶ 26 -- Functionality is implemented via applications of the computing system) comprising:

one or more context attributes corresponding to each task, wherein a context attribute describes a context of the task, and wherein the one or more context attributes are stored in a repository of contextual content (¶¶ 34-37, 46, 64 -- Work opportunities may be defined in terms of skill, experience, certifications, education, location, required roles, etc. and the corresponding work records are stored in a cache and/or data store);
receiving, by the workflow management system, a first request via interactions with a first interface from a first client device associated with a first user, wherein the first interface presents the task list and manages interactions between the client device and the task list (figs. 6-11; ¶¶ 76-88 – A user can view a ranked list of work opportunities along with an indication of a relevance score of each work opportunity in light of the user’s profile; ¶ 77 – A user requests work opportunity recommendations; ¶ 26 -- Functionality is implemented via applications of the computing system; ¶ 23 – A user accesses the system via a client device);
identifying, by the workflow management system, one or more user attributes associated with the first user (¶¶ 32, 47-55, 64-72 – One or more users are identified to apply recommendation models and users deemed to have a relevant profile to the requirements of a work opportunity may be recommended to perform that work opportunity and/or provided with a ranking of possible work opportunities by relevance; ¶ 26 -- Functionality is implemented via applications of the computing system);

evaluating, by the workflow management system, the one or more relevance conditions for each of the tasks by comparing each of the one or more context attributes to the one or more user attributes associated with the first user (¶¶ 32, 47-55, 64-72 – One or more users are identified to apply recommendation models and users deemed to have a relevant profile to the requirements of a work opportunity may be recommended to perform that work opportunity and/or provided with a ranking of possible work opportunities by relevance; ¶ 26 -- Functionality is implemented via applications of the computing system);

transmitting, by the workflow management system, a first subset of the task list with the generated first relevance score for each of the tasks included in the task list to the client device of the first user (figs. 6-11; ¶¶ 76-88 – A user can view a ranked list of work opportunities along with an indication of a relevance score of each work opportunity in light of the user’s profile; ¶ 26 -- Functionality is implemented via applications of the computing system; ¶ 23 – A user accesses the system via a client device).
Nakhayi Ashtiani does not explicitly disclose that the aforementioned steps of receiving, identifying, evaluating, generating, and transmitting are performed for a second user, wherein the one or more user attributes associated with the second user are different than the one or more user attributes associated with the first user. More specifically, Nakhayi Ashtiani does not explicitly and fully disclose:

identifying, by the workflow management system, one or more user attributes associated with the second user, wherein the one or more user attributes associated with the second user are different than the one or more user attributes associated with the first user;
evaluating, by the workflow management system, the one or more relevance condition for each of the tasks by comparing each of the one or more context attributes to the one or more user attributes associated with the second user;
based on the evaluating, generating, by the workflow management system, a second relevance score for each of the tasks included in the task list, the second relevance score corresponding to the second user; and
transmitting, by the workflow management system, a second subset of the task list with the generated second relevance score for each of the tasks included in the subset of the tasks list to the second client device of the second user, wherein the second subset of the task list is different than the first subset of the task list.
However, Nakhayi Ashtiani does recognize that work opportunity recommendations may be evaluated for multiple users (fig. 4: steps 316, 318, 328, 330; ¶¶ 65, 69). Nakhayi Ashtiani focuses on “user 112” to walk through the example of performing the aforementioned receiving, identifying, evaluating, generating, and 
receiving, by the workflow management system, a second request via interactions with a second interface from a second client device associated with a second user;
identifying, by the workflow management system, one or more user attributes associated with the second user, wherein the one or more user attributes associated with the second user are different than the one or more user attributes associated with the first user;
evaluating, by the workflow management system, the one or more relevance condition for each of the tasks by comparing each of the one or more context attributes to the one or more user attributes associated with the second user;
based on the evaluating, generating, by the workflow management system, a second relevance score for each of the tasks included in the task list, the second relevance score corresponding to the second user; and

to fully ensure that all evaluated users are given all available advantages to review work opportunity recommendations relevant to each of their respective profiles and preferences to review a customized ranking of recommendations relevant to each respective user. This would also encourage greater competition from multiple users seeking the same work opportunity while fully informing the multiple users and project managers of the best user-work opportunity matches. Considering that some work requires multiple users (e.g., as seen in ¶ 29), allowing multiple users of varying user attributes to engage in the claimed steps of receiving, identifying, evaluating, generating, and transmitting would have allowed for a project manager to receive applications from multiple people, which is additionally useful when more than one person is needed to fulfill a project or other work comprising multiple work opportunities.
[Claim 2]	Nakhayi Ashtiani discloses wherein the task list comprises one or more categories, the one or more categories comprises at least a relevance score, a role, a group, a skillset, a task, user attributes, context attributes of the task, and metadata (¶¶ 34-37, 46, 64 -- Work opportunities may be defined in terms of skill, experience, certifications, education, location, requires roles, etc.; ¶¶ 72, 80-81 – Work opportunities may be ranked by filter input, including relevance and/or compatibility, which is defined by a relevance score as seen in figs. 7-9).

storing the generated relevance score for each of the tasks included in the task list before receiving a subsequent request from the same user.
Nakhayi Ashtiani does, however, store information documenting various aspects of the disclosed process, such as information regarding work assignments and user behavior, which helps to assist in continually training the models used to perform the disclosed analyses (¶¶ 36, 44, 46, 58, 78, 86). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Nakhayi Ashtiani wherein generating the relevance scores for each of the tasks included in the task list corresponding to the users further comprises storing the generated relevance score for each of the tasks included in the task list before receiving a subsequent request from the same user in order to help glean and document as much useful information as possible to assist in continually training the models used to perform the disclosed analyses (as suggested in ¶¶ 36, 44, 46, 58, 78, 86). Documenting as much useful information as possible would enhance the library of training data available for continuous learning to keep the models more accurate and comprehensive over time and with each new request.
[Claim 8]	Nakhayi Ashtiani discloses receiving selection data from the first client device indicating of a selection of at least one category by the first user to rank the task list in an inbox (¶¶ 72, 80-81 – Work opportunities may be ranked by filter input, 
[Claim 9]	Nakhayi Ashtiani discloses wherein the first and second client devices, based on the transmitted subsets of the task list, are configured to present the subsets in a prioritized order based on the generated relevance scores for each of the tasks included in each of the subsets (¶¶ 72, 80-81 – Work opportunities may be ranked by filter input, including relevance and/or compatibility, which is defined by a relevance score as seen in figs. 7-9; ¶¶ 22-23 – Users communicate with the computing 
[Claims 10-11, 15, 17-18]	Claims 10-11, 15, and 17-18 recite limitations already addressed by the rejections of claims 1-2, 6, and 8-9 above; therefore, the same rejections apply. Furthermore, Nakhayi Ashtiani discloses that the respectively disclosed functionality is implemented using a non-transitory, computer-readable medium storing computer-readable instructions executable by a computer (¶¶ 25-26, 116-118).
[Claims 19-20]	Claims 19-20 recite limitations already addressed by the rejections of claims 1-2 above; therefore, the same rejections apply. Furthermore, Nakhayi Ashtiani discloses that the respectively disclosed functionality is implemented using a an authentication engine, a relevance score engine, a task list instance generator, at least one processor, and a memory communicatively coupled to the at least one processor and storing processor-executable instructions (¶¶ 25-26, 116-118; ¶ 26 -- Functionality is implemented via applications of the computing system).
Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakhayi Ashtiani et al. (US 2016/0321560), as applied to claims 1 and 10 above, in view of James (US 2011/0314534).
[Claims 3-5]	Nakhayi Ashtiani discloses that a user ID may be used to identify each particular user (Nakhayi Ashtiani: ¶¶ 36, 46), which is an example of static user data 
[Claim 3]	wherein the requests comprise a user identification, the one or more user attributes, token data for identifying the user associated with the client devices, and user context data, and wherein the first and second user are authenticated users;
[Claim 4]	for each request, transmitting the token data to an identity provider with a request for authentication and verification of the token data for the respective user; and
receiving, for each request from the identity provider, confirmation data that the token data is authenticated and verified for the respective user, wherein the confirmation data comprises additional user attribute data corresponding to the respective client device of the respective user;
[Claim 5]	wherein the additional user attribute data corresponds to static user data.
James discloses that a user may configure a device to require a user authentication token to permit certain applications to be launched, including to access schedules (James: ¶¶ 23, 56-57). Nakhayi Ashtiani’s users communicate with the computing system using client devices (Nakhayi Ashtiani: ¶¶ 22-23) and the functionality of the computing system are implemented using applications (Nakhayi Ashtiani: ¶ 26). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Nakhayi Ashtiani to incorporate:

[Claim 4]	for each request, transmitting the token data to an identity provider with a request for authentication and verification of the token data for the respective user; and
receiving, for each request from the identity provider, confirmation data that the token data is authenticated and verified for the respective user, wherein the confirmation data comprises additional user attribute data corresponding to the respective client device of the respective user;
[Claim 5]	wherein the additional user attribute data corresponds to static user data
so that the security of a device is increased, thereby protecting the integrity of user-specified stored applications and user information (as suggested in ¶¶ 56-57 of James).
[Claims 12-14]	Claims 12-14 recite limitations already addressed by the rejections of claims 3-5 above; therefore, the same rejections apply. Furthermore, Nakhayi Ashtiani and James each disclose that the respectively disclosed functionality is implemented using a non-transitory, computer-readable medium storing computer-readable instructions executable by a computer (Nakhayi Ashtiani: ¶¶ 25-26, 116-118; James: ¶¶ 38-45).
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakhayi Ashtiani et al. (US 2016/0321560), as applied to claims 1 and 10 above, in view of Lehrian et al. (US 2019/0394289).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Perry et al. (US 2016/0300178) – Assigns tasks to users by scoring a match between users and tasks.
Gupta et al. (US 2019/0095846) – Infers tasks to recommend for task lists.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683